--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Endeavor Power Corp 8-K [edvp-8k_110712.htm]
 
Exhibit 10.21
 
MODIFICATION AGREEMENT OF THE ASSIGNMENT
OF
INTELLECTUAL PROPERTY
 
THIS MODIFICATION AGREEMENT OF THE ASSIGNMENT OF INTELLECTUAL PROPERTY (the
“Agreement”) entered into on the 30th day of September 2011 (the “Effective
Date”) is for the Modification of the Agreement of Assignment of Intellectual
Property, by and between


THE PARTIES:
 
MONTECITO BIO SCIENCES, Ltd., a corporation organized and existing under the
laws of the State of Nevada (hereinafter referred to as the "ASSIGNOR"); and


PARALLAX DIAGNOSTICS, INC., a corporation organized and existing under the laws
of the State of Nevada (hereinafter referred to as the “ASSIGNEE”).




RECITALS




WHEREAS, ASSIGNOR has developed, acquired and is the proprietary owner of
certain rights, titles and interest in and to technology and information which
it owns, or lawfully possesses for itself or holds valid licenses from others,
which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding
certain technology, and has developed and is the proprietary owner of certain
patented processes along with certain rights, titles and interests in and to the
technology and information which it owns, or lawfully possesses; and


WHEREAS, ASSIGNOR is the holder of certain diagnostic tests, and test systems
that have received U.S. Food and Drug Administration (the “FDA”) Regulatory
Clearance and include a Desktop Immunoassay Multi-light Spectrum Analyzer and
Target System Diagnostic Test Cartridge Platform. The FDA 510k Numbers and
Approved Platform Products are attached as Exhibit “A”; and


WHEREAS, ASSIGNEE is a bio-medical, development, manufacturing and marketing
company that will produce, brand, develop, manage and provide sales strategy for
all aspects of a full marketing program to manufacture and sell all of
ASSIGNOR’S Intellectual Properties as set forth in the this Agreement and
Exhibits under ASSIGNOR’S and/or ASSIGNEE’S Brand Names and under ASSIGNOR’S
and/or ASSIGNEE’S trademark or any other Brand Names designated by ASSIGNEE; and
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011

 
 

--------------------------------------------------------------------------------

 


WHEREAS, ASSIGNEE is desirous of acquiring the rights to the 510k Cleared tests
outlined in Exhibit “A” or other like privileges for and to the FDA 510k Cleared
tests in the Agreements Field of Use for worldwide use; and


WHEREAS, it is the intent of the ASSIGNEE, to file with the FDA for clearance to
market, and sell all the Products, under ASSIGNEE’S Brand Name or
Names.  ASSIGNOR herein agrees to assist, provide documentation, and join in any
and all applications for approval required by the FDA; and


WHEREAS, ASSIGNOR entered into an Assignment Agreement with Parallax
Diagnostics, Inc on September 10, 2010 and Assignment Agreement is attached
herewith as Exhibit “C”; and


WHEREAS, ASSIGNOR has agreed to modify the September 10, 2010 Assignment
Agreement as it pertains to Cash Compensation and Royalties; and


WHEREAS,  ASSIGNOR has agreed to change the terms of the Assignment payment from
a cash payment of a total of seven hundred and fifty thousand ($750,000) dollars
payable in two separate payments of three hundred and seventy-five thousand
($375,000) each to an increase in the Royalty owed and payable as part of the
Royalty section of the Agreement; and


WHEREAS, ASSIGNEE has agreed to accept the modifications of its Assignment
Agreement with ASSIGNOR under the Terms and Conditions described in the
Modification Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound, ASSIGNOR and
ASSIGNEE hereby agree to the Modification of the Assignment Agreement as
follows:
 
DEFINITIONS


1.1           Definitions. Whenever used in this Agreement, the Recital above,
or any Exhibit hereto, unless otherwise required by the subject matter or the
context, the following terms shall have the meanings respectively ascribed to
them:


“FDA 510K Cleared”: tests means that the following tests have been giving
approval by the U.S. Food & Drug Administration to market the tests and testing
device Listed in Appendix "A”.
 
“Field of Use”: means diagnostic testing for any disease or medical condition
that can be transmitted by one human to another within the diagnostic health
care industry, mobile and non-mobile, which industry focuses on providing
healthcare and diagnostic solutions and services, but not limited to Hospitals,
Emergency Medical Vehicle Care, Mobile Health Clinics, Schools, Government
Agencies, retail drug stores and corporations. Field of Use is further described
in Exhibit “B”.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
2

--------------------------------------------------------------------------------

 

 
“Gross Revenue”:  means all revenue or other consideration recognized by
Licensee in accordance with United States Generally Accepted Accounting
Principles related to use of the Licensed Patents in the Territory and Field of
Use, including through Target Platform Products or Services, including sales,
licenses, leases, subscriptions and maintenance, services, development and
consulting fees.


“Affiliate” means, in respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such first Person.


“Ancillary Agreements”: None at the present time.
 
 
“Best knowledge” means, in respect of a Person, that nothing has come to the
attention of that Person that gives such Person actual knowledge of the
existence or absence of any material information or fact bearing on the matter.


“Claim” means a written notice asserting a breach of a representation, warranty
or covenant specified in the Agreement which shall reasonably set forth, in
light of the information then known to the party giving such notice, a
description of and an estimate (if then reasonable to make) of the amount
involved in such breach or for a claim for injunctive relief.


“Confidential Information” means any confidential or secret information or data,
whether or not reduced to writing, pertaining to the license product, including
scientific or technical knowledge, expertise, skill, practice, proprietary
rights, copyrights, patented or un-patented inventions, formulas, trade secrets,
manufacturing techniques and procedures, analytical methodology, processes, and
data and shall include any and all technology, pending and existing intellectual
property matters, including patenting, and copyrighting of ASSIGNOR’S product
lines, technologies and inventions, and future plans and operations done in
support of such future plans and operations.


Provided however, that in respect of the obligations of either party hereunder,
the term "Confidential Information" shall not include any information that (i)
is now or subsequently enters the public domain through means other than direct
or indirect disclosure by a party in violation of the terms of this Agreement or
(ii) is lawfully communicated to a party by a third party, free of any
confidentiality obligation, subsequent to the date hereof.


“Commencement of Term of Agreement Date” means the commencement of the Term of
this Agreement as set forth in paragraph 2.3 (b) below.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
3

--------------------------------------------------------------------------------

 
 
“Completion Date” means the date upon which Roth Kline, Inc. shall have received
written notice to the effect that the FDA has issued to Roth Kline, Inc. a
Regulatory Clearance in the Field of Activity


“Competing Person” means any Person a substantial majority of whose business is
in the same or similar business of ASSIGNEE and who is a direct competitor of
ASSIGNEE or any of its Affiliates that is an Affiliate of such Person
 
 
“Control” means (i) when used in respect of any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through the ownership of voting securities,
by contract or otherwise, and (ii) when used in respect of any security, the
possession, directly or indirectly, of the power to vote, or to direct the
voting of, such security or the power to dispose of, or to direct the
disposition of, such security.


“Controlling Person” means, in respect of any business organization or other
legal entity, a Person having control of such business, organization or entity,
and any second Person having Control of such first Person, and so on in an
ascending order up to and including the last Person having Control of the next
preceding Person who is not subject to the Control of any other Person.
“Enhancements” means any change, correction, modification, improvement,
enhancement, addition or revision to the Licensed Products.


“FDA Clearance” means an application to the FDA for the sale or other
distribution of FDA 510K small device for professional use and/or OTC for the
Target System process , as well as all other FDA Clearances obtained by either
ASSIGNOR or ASSIGNEE pursuant to this Agreement.
“Governmental Authority” means any governmental body, agency or official of any
county or political subdivision of any country.


“Indemnified Party” means the Person who is entitled to indemnification for, and
to be held harmless in respect of, a claim, cause of action or any other
proceedings, as provided under the terms and subject to the conditions of this
Agreement.


“Indemnifying Party” means the party hereto that is obligated to indemnify and
to hold harmless another Person in respect of a claim, cause of action or any
other proceeding, as provided under the terms and subject to the conditions of
this Agreement.


“Intellectual Property” means (i) computer programs, (ii) copyrights, (iii)
designs and industrial designs, (iv) trademarks, and any word, symbol, icon,
logo or other indicia or origin adopted or used in connection with the license
or service and (vi) trade secrets and confidential information described in (d)
above.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
4

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” means all intellectual and industrial property
and other proprietary rights in respect of Intellectual Property, and includes
all right to Intellectual Property exclusive of Patent Pending Applications.
 
“Know-How” means “The Confidential Information” and proprietary information,
including any patents, formula, pattern, compilation, method, invention,
technique or process, used in the creation of the Licensed Product.


“ASSIGNOR” means Montecito Bio Sciences, Ltd. organized and existing under the
laws of the State of Nevada.


“ASSIGNEE” means Parallax Diagnostics, Inc., a corporation organized and
existing under the laws of the State of Nevada.


“Person” means a human being, partnership, association, joint venture,
corporation, legal representative, trustee, and trustee in bankruptcy, receiver
or any other legal entity whatsoever.


“Regulatory Clearance” means (a) (i) in the case of a product, a clearance by
the FDA and (ii) in the case of product clearance by the FDA for the sale or
other disposition of the patent target system for its specific and intended use;
or (b) in the event of any change in the regulatory process, a clearance similar
to the foregoing for the sale and distribution of said product.


“Term” means the term of this Agreement as set forth in paragraph 2.3 (a) Term.


“Third Party Claim” means, in respect of the obligations of an Indemnifying
Party hereunder, a claim asserted against, imposed upon or incurred by the
Indemnified Party by any third party.


1.2           Additional Terms. The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" and
shall be deemed to be followed by the phrase "without limitation." All
references to "party" and "parties" shall be deemed references to the parties to
this Agreement and to a party's successor in title unless the context shall
otherwise require. All references to Sections and Paragraphs shall be deemed
references to Sections and Paragraphs of this Agreement, unless the context
shall otherwise require. All references herein to Schedules and Exhibits shall
be deemed to be references to the Schedule(s) and Exhibit(s) attached to this
Agreement. The terms "this Agreement", "hereof", "hereunder", and similar
expressions refer to this Agreement as a whole and not to any particular Article
or Section or other portion hereof and include any agreement supplemental
hereto. The conjunction "or" shall be understood in its inclusive sense
(and/or).
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
5

--------------------------------------------------------------------------------

 
 
1.3           Headings. The division of this Agreement into Articles and
Sections and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement.


GRANT


2.1           Assignment of 510k Cleared Tests


Upon the terms and subject to the conditions set forth in this Agreement, the
Assignor hereby assigns, conveys and delivers to the ASSIGNEE, and the ASSIGNEE
hereby acquires from the ASSIGNOR, all right, title and interest of the Assignor
in and to the following; (i) certain inventions, formulae, manufacturing
secrets, processes and know-how with respect to the manufacture of certain
bio-medical products and (ii) certain intellectual property and inventions used
in connection with said products. A true and correct copy of a list of the 510k
Cleared Test and associated numbers afforded the tests by the FDA are attached
as Exhibit “A”, all of which and assigned and incorporated herein by reference.


Subject to the terms and conditions of this Agreement, ASSIGNOR hereby grants
ASSIGNEE the exclusive, world wide right to sub-license, sell, have sold, make,
have made, develop, have developed, further develop and modify, or have further
developed or modified. all ASSIGNOR Products & Processes hereby defined under as
specified in Exhibit “A” hereof under ASSIGNOR’s and/or ASSIGNEE’s own Trade
Names, Brand Names and Trademark within the Field of Use as defined in Exhibit
“B”. All products assigned herein that are specifically designated for
professional and the general public consumption (over the counter) are warranted
by ASSIGNOR to meet any and all government requirements and clearances for sale
in the respective professional and over-the-counter market.


 2.3          Term


(a)           The Term of this Agreement shall be in effect in perpetuity as of
the Commencement of Term of Agreement Date (defined below).


(b)           Commencement of Term of Agreement Date: The Effective Date of this
Agreement is the date of its execution.

2.4           Use of Trademark


ASSIGNOR hereby grants ASSIGNEE the right to use and display ASSIGNOR’S
trademarks, service marks, and trademarks and trade names that are applicable to
ASSIGNOR Product(s) under this private labeling agreement. ASSIGNEE may use any
of ASSIGNOR’S Marks as part of its corporate, trade or other business name.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
6

--------------------------------------------------------------------------------

 
 
2.5           Royalties


2.5.1           For each calendar quarter, ASSIGNEE shall owe ASSIGNOR royalties
equal to five percent (5%) of Gross Revenue.


2.5.2           ASSIGNEE Royalty payment of five percent (5%) will be reduced to
four percent after the ASSIGNEE has paid the ASSIGNOR seven hundred and fifty
thousand ($750,000) out of Royalty Revenue derived from the one percent (1%)
increase in Royalty Payment from the first Assignment Agreement between
Montecito Bio Sciences, Ltd and Parallax Diagnostics, Inc.


2.5.3           ASSIGNEE shall pay Montecito Bio Sciences, Ltd quarterly
royalties as calculated in this Section 2.6.1 only for the amount of those
royalties due in that calendar quarter. There will be no carryover from calendar
quarter to calendar quarter.


2.5.4           Payment Timing.  Payments due under Section 2.5.1 shall be due
in full within thirty (30) days after the last day of the calendar quarter for
which payment is due.
 
ARTICLE 3


3.1           Products


ASSIGNOR’S Assigned Products are specified in EXHIBIT “A” attached hereof.


ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR


To induce the ASSIGNEE to acquire the License rights, the ASSIGNOR hereby makes
the following representations and warranties:


4.1           Organization. Standing and Qualifications. ASSIGNOR, Montecito Bio
Sciences, Ltd. is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Nevada. The ASSIGNOR has full power and
authority to carry on its business as it is now being conducted and to own the
property and assets it now owns. The Individual ASSIGNORS have full rights to
enter into this Agreement.


4.2           Authorization. The ASSIGNOR that is a Corporation has full power
and authority to execute and deliver this Agreement to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action required by law, the ASSIGNOR’S
Articles or otherwise to be taken by the ASSIGNOR to authorize the execution and
delivery of this Agreement and the agreements specified herein or the
consummation of the transactions contemplated hereby and thereby.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
7

--------------------------------------------------------------------------------

 


4.3           Binding Agreements. This Agreement constitutes the legal, valid
and binding obligations of the ASSIGNOR, enforceable in accordance with its
terms.


4.4           No Violation. Neither the execution and delivery by the ASSIGNOR
of this Agreement nor the consummation by the ASSIGNOR of the transactions
contemplated hereby will (a) violate any provision of the Articles of Montecito
Bio Sciences, Ltd.; (b) conflict with or violate any statute, law, regulation,
rule, order, judgment or decree of any court or Governmental Authority binding
upon or applicable to the ASSIGNOR. The ASSIGNOR is not a party to, nor is it
bound by, and the ASSIGNOR Product Line is not subject to, any agreement or
commitment that prohibits the execution and delivery by the ASSIGNEE of this
Agreement or the consummation of the transactions contemplated hereby.


4.5           Litigation. No action, suit, audit, or to the Best Knowledge of
the ASSIGNOR no proceeding or investigation, by or before any court or
governmental or other regulatory or administrative agency or commission is
currently pending or, to the Best Knowledge of the ASSIGNOR threatened, against,
involving or arising in connection with the ASSIGNOR’S Product Line or that
questions or challenges the validity of this Agreement or any action taken or to
be taken by the ASSIGNOR pursuant to this Agreement.


4.5           Right to License ASSIGNOR’S Product Line. ASSIGNOR has the right
to license the intellectual property as described in Exhibits “A” and the right
to manufacture Products utilizing said intellectual property rights and patents
under the defined terms in the Field of Use as defined in Exhibit “B”.


ARTICLE 5


REPRESENTATIONS AND WARRANTIES OF THE ASSIGNEE


To induce the ASSIGNOR to enter into this Assignment Agreement with the
ASSIGNEE, the ASSIGNEE hereby represents and warrants to the ASSIGNOR as
follows:


5.1           Corporate Organization and Good Standing. The ASSIGNEE is a
Corporation, duly organized, validly existing and in good standing under the
laws of the State of Nevada.


5.2           Authorization. The ASSIGNEE has full corporate power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action required by law, the
ASSIGNEE’S Articles of Incorporation, or otherwise to be taken by the ASSIGNEE
to authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
8

--------------------------------------------------------------------------------

 


5.3           Binding Agreements. This Agreement constitutes the legal, valid
and binding agreements of the ASSIGNEE enforceable in accordance with its terms.


5.4           No Violation. Neither the execution and delivery by the ASSIGNEE
of this Agreement nor the consummation by the ASSIGNEE of the transactions
contemplated hereby, will (a) violate any provisions of the Articles of
Incorporation of the ASSIGNEE; (b) conflict with or violate any statute, law,
regulation, rule, order, judgment or decree of any court or Governmental
Authority binding upon or applicable to the ASSIGNEE or by which the property or
assets of the ASSIGNEE are bound or affected.
 
ARTICLE 6
 
COVENANTS OF THE PARTIES


6.1           Cooperation.


(a) Each party shall cooperate reasonably with the other in preparing and filing
all notices, applications, reports and other instruments and documents which are
required by any statute, rule, regulation or order of any Governmental Authority
in connection with the transactions contemplated by this Agreement, including
the Private Label of the licensed Product with the FDA.


(b) ASSIGNEE agrees not to use or exploit ASSIGNOR’S Product Line in a manner
that can be reasonably foreseen to bring it into disrepute or materially
diminish the value of exploiting such Product Line in connection with the
marketing, promotion, distribution, sale, licensing or use of the Products.


ARTICLE 7


CONFIDENTIAL INFORMATION


7.1           Confidentiality of Intellectual Property of ASSIGNOR and Customer
Proprietary Marketing Data of ASSIGNEE


It is expressly understood and agreed that all intellectual property and data
furnished to ASSIGNEE by ASSIGNOR or any information or data regarding customers
or data provided by ASSIGNEE to ASSIGNOR and such data as may be provided by one
to the other regarding and including that required for the proper marketing,
sale or re-sale of its products, all of which constitutes a valuable
intellectual proprietary property and trade secret(s) of ASSIGNOR or ASSIGNEE,
as the respective party providing such data has divulged.  Providing such
material, under any circumstances, shall not constitute a grant of any right of
reproduction, manufacturing, distributing, resale, re-licensing (except as later
set forth) or ownership in any manner whatsoever.  Both ASSIGNEE and ASSIGNOR
agree as follows:
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
9

--------------------------------------------------------------------------------

 
 
(a) To observe complete confidentiality with regard to all aspects of such data
including, without limitation, agreeing not to disclose or otherwise permit any
other person or entity access to, in any manner, any such data in any form
whatsoever.  Such disclosure or access shall only be permitted to an employee of
ASSIGNOR or ASSIGNEE as the case might be of the Marketing Plans, Business
Relationships, Automated Customer Service (CRM) Systems and any other
proprietary business or client information as permitted and on the terms and
conditions defined in this License Agreement;


(b) To ensure that both ASSIGNOR and ASSIGNEE and their respective employees,
agents, representatives, independent contractors, customers, sub contractors or
sub ASSIGNEE’S and business invitee’s and guests are advised of the confidential
nature of such data and to insure by agreement or otherwise that they are
prohibited from copying or revealing, for any purpose whatsoever, the contents
of the data;


(c) ASSIGNEE shall not alter or remove any copyright or proprietary rights
notice of identification, which indicates ASSIGNOR’S ownership of the Product.
ASSIGNOR shall not alter or remove any proprietary rights, notice of
identification, which indicates ASSIGNEE’S confidential data, including customer
data:


(d) Each respective party agrees to notify the other promptly and in writing of
the circumstances surrounding any possession, use or knowledge of any such data
of which either ASSIGNOR or ASSIGNEE has knowledge by any person or entity other
than those authorized;


(e)  Each respective party agrees to take any and all actions reasonably
necessary or desirable to ensure continued confidentiality and protection of all
such data and to prevent access to such data by any person or entity not
authorized by this section.


Should this Agreement terminate for any reason (including without limitation,
breach by ASSIGNEE of any of its obligations hereunder), the confidentiality
provisions of this Agreement shall survive the termination of this Agreement and
shall continue to be binding upon both ASSIGNOR and ASSIGNEE.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011

 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 8


PROTECTION OF THE ASSIGNOR’S RIGHTS


8.1          Notice of Infringement or Unauthorized Use. ASSIGNEE shall promptly
inform ASSIGNOR in writing of any act of infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting, the Licensed Property, or any Enhancements thereto,
that is discovered by ASSIGNEE or is otherwise brought to its attention. Each
party shall promptly inform the other party in writing of any notice of claim or
action, or any threatened claim or action, against either party by any third
Person arising out of in any way related to the Licensed Product.


8.2           Institution, Prosecution and Defense of Claims.


(a) (i) Promptly following the delivery to the ASSIGNOR of notice from the
ASSIGNEE of any act of any infringement, unauthorized use, piracy or
misappropriation of, or breach of any confidentiality agreement or affecting the
Assigned Property, or, in the case where such infringement, unauthorized use,
piracy misappropriation or breach is discovered by the ASSIGNEE or is otherwise
brought to its attention and the ASSIGNEE provides to the ASSIGNOR written
notice thereof, then promptly following the delivery of such notice to the
ASSIGNOR, the ASSIGNOR shall take such steps as shall be necessary in order to
protect the ASSIGNEE and the ASSIGNOR’S rights with respect to the said Assigned
Property, respectively, including, but not limited to, instituting or
authorizing others to institute any claim, suit or proceeding at law or in
equity arising out of or related to the infringement, unauthorized use, piracy
or misappropriation of, or breach of any confidentiality agreement pertaining
to, or in any way affecting the Assigned Property.
 
 
(ii) The institution, prosecution, maintenance and control of any claim, suit or
proceeding at law or in equity arising out of or related to, or in any way
affecting the Assigned Property shall be subject to the direction and control of
the ASSIGNOR, at its sole cost and expense, and any and all sums that may be
received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the ASSIGNOR.


(b) If requested by ASSIGNOR, ASSIGNEE shall join the ASSIGNOR as, a party
complainant in any such claim, suit or proceeding.


(c) ASSIGNOR shall defend, at its own expense; any claim that a Third-Party
shall institute affecting the Assigned Product granted to the ASSIGNEE herein.
ASSIGNEE shall cooperate fully in the defense of any such claim, suit or
proceeding against any party by a third Person, brought in connection with,
arising out of or related to the Assigned Property, and each party shall execute
such documents and take such actions as may be reasonably requested by the other
party and consistent with the rights and obligations of the parties hereunder.


(d) ASSIGNOR shall indemnify ASSIGNEE for any costs, damages, or other expenses
suffered by ASSIGNEE in connection with any Third-Party claiming that said
Third-Party is the owner or has rights to the Assigned Product Assigned to
ASSIGNEE.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
11

--------------------------------------------------------------------------------

 
 
(e) ASSIGNEE may, in its sole discretion, and with the consent of ASSIGNOR,
undertake to institute and prosecute any claim, suit or proceeding at law or in
equity arising out of or related to, or in any way affecting the Assigned
Property in which case it shall be subject to the direction and control of the
ASSIGNEE, at its sole cost and expense, and any and all sums that may be
received, obtained, collected or recovered in any such claim, suit or
proceeding, whether by decree, judgment, settlement or otherwise, shall be the
sole and exclusive property of the ASSIGNEE.  If requested by ASSIGNEE, ASSIGNOR
shall join the ASSIGNEE as a party complainant in any such claim, suit or
proceeding


ARTICLE 9


INDEMNIFICATION


9.1           Survival of Representations and Warranties and Covenants. Except
as otherwise expressly provided herein, all representations and warranties made
by any party in this Agreement shall survive from and after the date hereof and
shall continue in effect for a period of two (2) years from the date hereof, and
all covenants made by any party in this Agreement shall survive indefinitely
unless otherwise terminated by the parties. Any right of indemnification
pursuant to this Article 13 in respect of a claimed breach of any
representation, warranty or covenant shall expire at the date of expiration of
the representation, warranty or covenant claimed to be breached (the "Expiration
Date"), unless on or prior to the Expiration Date a Claim has been made against
the party from whom indemnification is sought. If a Claim is timely made, it may
continue to be asserted beyond the Expiration Date of the representation,
warranty or covenant to which such Claim relates.


9.2           Indemnification.


(a) The ASSIGNOR hereby agrees to indemnify and hold harmless ASSIGNEE from and
against all Damages asserted against, imposed upon or incurred by ASSIGNEE,
directly or indirectly, by reason of or resulting from, any breach or inaccuracy
of any representation, warranty or covenant of the ASSIGNOR set forth in this
Agreement.


(b) The ASSIGNEE hereby agrees to indemnify and hold harmless ASSIGNOR from and
against all Damages asserted against, imposed upon or incurred by ASSIGNOR,
directly or indirectly, by reason of or resulting from any breach or inaccuracy
of any representation, warranty or covenant of the ASSIGNEE set forth in this
Agreement.


9.3           Limitation of Indemnification. ASSIGNOR herein shall be obligated
to indemnify ASSIGNEE for only such Third-Party Claims that are established by a
court judgment or order against ASSIGNEE involving and limited to the
Proprietary Patent(s) or any Enhancements thereto. The obligations and
liabilities of ASSIGNOR to indemnify ASSIGNEE shall be subject to the following
terms and conditions:
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
12

--------------------------------------------------------------------------------

 
 
(a)           ASSIGNOR shall indemnify and save ASSIGNEE harmless from all
liability for actual infringement of any Third-Party Patent(s) claimed by said
Third-Party to be the Patent(s) used and developed by ASSIGNOR. And, ASSIGNOR
shall indemnify and save ASSIGNEE harmless from and against all costs, counsel
fees, expenses and liabilities incurred in or about any claim of or action for
such infringement; provided however, that ASSIGNEE shall promptly notify
ASSIGNOR, in writing of said Third-Party Claim and transmit to ASSIGNOR all
papers served on ASSIGNEE in any suit involving such claim of infringement, and
provided further, that ASSIGNEE permits ASSIGNOR to have entire charge and
control of the defense of any such suit.
 
(b)           ASSIGNEE shall provide ASSIGNOR with all records and documents
within the ASSIGNEE’S possession, custody, or control relating to any
Third-Party Claim. Nothing in this provision shall be deemed to constitute a
waiver of any attorney-client, work-product or joint defense privilege.


(c)           ASSIGNOR’S indemnity obligation set forth in this Section shall
survive the termination or expiration of this Agreement with respect to the
Third-Party's Claim of rights to the Proprietary Patent(s) of ASSIGNOR which
occurs during the Term.


ARTICLE 10


TERMINATION


10.1        Termination of this Agreement


If either party breaches a material provision of this Agreement and fails to
cure such violation within ninety (90) days after written notice of said breach
has been mailed by the other party, this Agreement shall terminate.  Upon
termination, the terms and conditions herein will continue to apply to ASSIGNOR
Products owned by ASSIGNEE.  If any outstanding debts are owing to either party
by the other, these amounts shall become due and payable immediately.


(a)           ASSIGNEE’S Default. If any of the following events occur, ASSIGNEE
shall be in default and ASSIGNOR shall have the right to immediately terminate
this Agreement upon written notice to ASSIGNEE.


If ASSIGNEE ceases to function as a going concern, makes an assignment for the
benefit of creditors, files a petition in bankruptcy, permits a petition in
bankruptcy to be filed against it, or admits in writing its inability to pay its
debts as they mature or if a receiver is appointed for a substantial part of its
assets;


ASSIGNEE ceases to carry on the business of the manufacturing, developing,
marketing and selling ASSIGNOR’S Products for more than a one (1) year period;
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
13

--------------------------------------------------------------------------------

 
 
(b)           ASSIGNOR’S Default. If any of the following events occur, ASSIGNOR
shall be in default and ASSIGNEE, at its option, shall have the right to
terminate this Agreement upon thirty (30) days written notice to ASSIGNOR.


ASSIGNOR ceases to function as a going concern, makes an Assignment for the
benefit of creditors, files a petition in bankruptcy, permits a petition in
bankruptcy to be filed against it, or admits in writing its inability to pay its
debts as they mature or if a receiver is appointed for a substantial part of its
assets;


(c)           Obligations on Termination. Upon termination of this Agreement for
any reason whatsoever, ASSIGNEE and ASSIGNOR shall perform each and all of the
following obligations, all of which shall survive such termination:


(i) ASSIGNEE shall discontinue the use of any ASSIGNOR trade or service Marks.


(ii) ASSIGNEE will promptly refer to ASSIGNOR the details of any verbal or
written inquiries ASSIGNEE may receive regarding any of ASSIGNOR’S Products,
and, in the case of written inquiries, will provide copies thereof to ASSIGNOR;


(iii) ASSIGNEE shall do all other things as ASSIGNOR may reasonably request for
the purpose of terminating ASSIGNEE’S business and contractual arrangements with
ASSIGNOR and effecting an orderly transition of sales and/or service from
ASSIGNEE to ASSIGNOR.
 
ARTICLE 11


MISCELLANEOUS PROVISIONS


11.1        Notices


(a)           All notices, request, demands and other communications which are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) on the date of delivery when delivered
by hand; (ii) on the date of transmission when sent by facsimile transmission
during normal business hours with telephone confirmation of receipt; (iii) on
the next business day after transmission when sent by facsimile transmission
after normal business hours; (iv) two (2) days after dispatch when sent by a
reputable courier service that maintains records of receipt or (v) five (5) days
after dispatch when sent by registered mail, postage prepaid, return receipt
requested; provided that, in any such case, such communication is addressed
provided in the immediately following paragraph (b).


(b)           All notices, request, demands and other communications, which are
required or may be given pursuant to the terms of this Agreement shall be
addressed as follows:
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
14

--------------------------------------------------------------------------------

 
 

 
(i)
If to ASSIGNOR.
         
Edward W. Withrow III
   
Montecito Bio Sciences, Ltd
   
1327 Ocean Avenue, Suite M
   
Santa Monica, California 90401.
   
eww@montecitobiosciences.com




 
(ii)
If to ASSIGNEE.
         
J. Michael Redmond
   
Parallax Diagnostics, Inc
   
2 Canal Park, 5th Floor
   
Cambridge, MA 02141
   
miker@parallaxdiagnostics.com



Or to such other address as any party shall have designated by notice in the
foregoing manner to the other parties.


11.2        Compliance with Laws. In connection with the Assignment granted
herein and the consummation of the transactions contemplated hereby and the
performance by a party of its obligations hereunder, each of the ASSIGNOR and
the ASSIGNEE shall comply with all applicable laws, requirements, rules,
regulations and standards of Governmental Authorities of any pertinent
jurisdiction so that neither of the parties shall be subject to any fines or
penalties; or violate any laws or regulations affecting the lease, license and
sale of the Products contemplated herein.


11.3        Authority to Contract and Perform. Both ASSIGNOR and ASSIGNEE
represents that they each respectively have full right and authority to enter
into this Agreement and to perform its obligations and that it has not made and
will not make any contract or commitment contrary to the terms of this
Agreement.


11.4        Ethics and Compliance with Law. Both ASSIGNOR and ASSIGNEE covenant
each with the other, that they will maintain the highest ethical business
standards and avoid and refrain from being involved in any activities which may
in any manner disparage the ASSIGNOR’S or ASSIGNEE’S Products.  Furthermore in
the conduct of its business, both ASSIGNOR and ASSIGNEE will comply with all
applicable Federal, State and local laws, rules and regulations.


11.5        Choice of Law. The validity, construction and performance of the
Agreement shall be interpreted, construed and enforces according to the laws of
the State of California.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
15

--------------------------------------------------------------------------------

 
 
11.6        [Intentionally Omitted]


11.7        Entire Agreement. This Agreement (together with the Exhibits
expressly identified in this Agreement) constitutes the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersedes
all prior agreements and understandings of the parties, oral and written, in
respect of such subject matter.


11.8        Binding Effect. This Agreement binds and insures the benefit of the
parties hereto, their respective heirs, representatives, successors or assigns.


11.9        Paragraph Headings. The paragraph headings in this Agreement are for
convenience only, and they have no substantive or interpretive effect.


11.10      Waiver. Neither modification of this Agreement nor any waiver of any
term or condition hereof shall be effective unless it is in writing and signed
by the parties hereto.  If either party fails to meet the requirements of any
term of this Agreement or waives any breach hereunder, that failure or waiver
will neither prevent a subsequent enforcement of such term nor be deemed a
waiver of any subsequent breach.


11.11      Partial Invalidity. In the event of the determination that any terms,
covenant or condition of this Agreement is of no force or effect, the remaining
terms, conditions or covenants contained herein shall not be affected thereby,
and the obligations of the parties hereto with respect to the performance of the
remaining terms, covenants and conditions shall continue in full force and
effect.


11.12      Assignment. The Assignor must approve any assignment of this
Agreement by the Assignee to any third-party individual or entity.
 
11.13      Indemnity. ASSIGNOR and ASSIGNEE agree to each hold the other free
and harmless from any and all claims, damages and expenses of any kind or nature
whatsoever:  (1) arising from acts of the other; or (2) as a direct or indirect
consequence of termination of this Agreement in accordance with its
terms.  ASSIGNOR agrees to hold ASSIGNEE free and harmless from any and all
claims, damages, and expenses of any kind or nature including attorneys fees and
costs arising out of any claim of patent or other infringements by a third party
as it relates to the use by ASSIGNEE of product(s) supplied to ASSIGNEE by
ASSIGNOR.  Further, ASSIGNEE is relying on the representations of ASSIGNOR that
it has the approval from the FDA for over-the-counter sales to the general
public. In that regard, ASSIGNOR agrees to hold ASSIGNEE free and harmless from
any and all claims, damages, and expenses of any kind or nature including
attorney fees and cost arising out of any claim from the FDA or any other
governmental agency regarding the sale of the product to the public. This
indemnification shall be void and of no force or effect if ASSIGNEE fails to
obey or comply with any reasonable instruction or limitation imposed by ASSIGNOR
or the FDA.  This section shall inure to the benefit of anyone who buys
product(s) from ASSIGNEE that was supplied by ASSIGNOR.
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
16

--------------------------------------------------------------------------------

 
 
11.14      Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


11.15      Relationship of the Parties. ASSIGNEE is an independent contractor
and private labeler.  Nothing in this Agreement will be deemed or construed to
create an agency, partnership, joint venture or employment relationship between
ASSIGNOR and ASSIGNEE.  ASSIGNEE will, under no circumstances, represent itself
directly or by implication, as ASSIGNOR’S agent or employee, nor will ASSIGNEE
purport or attempt to bind ASSIGNOR to any liability or obligation
whatsoever.  Nothing contained herein will impose any liability on ASSIGNOR in
connection with the operation of ASSIGNEE’S business, or for any expenditure,
obligation or liability incurred by ASSIGNEE in performing or preparing to
perform, any of its obligations under this Agreement.  The credit risk with
respect to sales by ASSIGNEE to its customers will be borne by ASSIGNEE, and the
collectibles of any amount due ASSIGNEE will in no respect eliminate, reduce or
otherwise affect an obligation of ASSIGNEE to ASSIGNOR.


11.16      Amendment. This Agreement may only be modified, supplemented or
amended by a written instrument executed by the parties to it.


11.17      Conditions Precedent. Each and every provision of this Agreement
shall be contingent and become effective only upon the execution and delivery of
the Intellectual Property hereinabove described.


11.18      Exhibits and Other Agreements.


(a) The Exhibits and other agreements specifically referred to in, and delivered
pursuant to, this Agreement are an integral part of it. Any disclosure that is
made in any of the Schedules delivered pursuant to this Agreement shall be
deemed responsive to any other applicable disclosure obligation hereunder.


(b) The following are the Exhibits annexed hereto and incorporated by reference
and deemed to be part hereof:


(i)    Exhibits:


Exhibit “A”                      FDA 510K Numbers, Approved Platform Products
Exhibit “B”                      Field of Use
 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
17

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, ASSIGNOR and ASSIGNEE have executed this Agreement this 30th
day of September, 2011




 
ASSIGNOR
   
ASSIGNEE
 
Montecito Biosciences, Ltd.
   
Parallax Diagnostics, Inc.
         
BY:
/s/ Edward W. Withrow III
 
 BY:
/s/ J. Michael Redmond
 
Edward W. Withrow III
   
J. Michael Redmond
 
CEO
   
CEO

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


FDA 510K NUMBERS & APPROVED TESTS
 
Device Name
 
510(K) Number
     
Rubella-Cube
 
K892051
CMV-Cube
 
K884842
Rotacube (Rotavirus)
 
K884017
Blue Dot Test for Pregnancy
 
K882588
First Sign (Pregnancy, HCG)
 
K973208
V-Trend Target IM Test (Infectious Mononucleosis)
 
K890041
Target Strep A
 
K880460
Target HCG Enzyme Immunoassay Reagents
 
K862247
Target ASO Test
 
K910073
Target HCG Test
 
K914303
Target HCG One-Step
 
K903937
V-Trend Target RF Test
 
K904105
Target Quantitative HCG
 
K890131
V-Trend Target CRP Test
 
K890423
Target Reader
 
K885254

 
510(K) APROVED PLATFORM PRODUCTS


HCG:
 
    Human chorionic gonadotropin (Pregnancy Test) Rapid enzyme immunoassay test
for qualitative detection of HCG in urine, serum and plasma. HCG is a hormone
produced by the developing placenta. Serum and urine levels of HCG climb
rapidly, starting as soon as the week following implantation, reaching peak
levels near the end of the first trimester. One-step technology offers superior
speed and simplicity without sacrificing sensitive and specific results.
     
Strep A:
 
Detects group A streptococci, the cause of upper respiratory infections and
pharyngitis. Identification is essential for the selection of appropriate
antibiotic therapy to avoid complications such as acute glomerulonephritis or
rheumatic fever. The test detects group A strep antigen directly from extracted
throat swabs or swabs from culture plates for test confirmation.
     
Rubella:
 
Rapid enzyme immunoassay test for qualitative detection of rubella virus
specific IgG antibody. Rubella is a highly contagious yet generally mild disease
in most people. However, it has great significance in women infected with
rubella, the virus may infect the placenta, multiply and induce serious damage
to the fetus, including low birth weight, cardio vascular detects, mental
retardation and bone defects. Therefore, all women of child bearing age, as
well, as school age children and healthcare personnel should be screened for
immunity to rubella.

 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
19

--------------------------------------------------------------------------------

 
 
CMV:
 
    Rapid enzyme immunoassay for qualitative detection of antibody to
Cytomegalovirus in serum and plasma. Cytomegalovirus (CMV) is human viral
pathogen belonging to the herpes family. Infection in humans is wide spread and
usually results in asymptomatic disease. However, severe symptomatic infections
a very significant risk in infants and immunocomprised patients.
     
Rotavirus:
 
Rapid enzyme immunoassay test for qualitative detection of human rotavirus
particles and antigens in human fecal specimens. Rotavirus is a major cause of
gastroenteritis in infants, young children and the elderly. During the winter
months a portion of gastroenterics in children is due to rotavirus infection.
The disease manifests with the symptoms of vomiting diarrhea, and fever. Rapid
and accurate diagnosis is important to avoid inappropriate antibiotic therapy,
provide proper treatment early and to prevent spread of nosocmial infection.
     
Mono:
 
    Qualitative and quantitative detection of heterophile antibodies associated
with infectious mononucleosis. IM is an acute disease caused by the Epstein Barr
virus. Heterophile antibodies are the primary antibodies, which appear in the
patient’s serum, usually 1 to3 weeks after the onset of symptoms Common symptoms
include fatigue, pharyngitis, fever, lymphadenopatherapy and splenomegaly.
     
CRP:
 
    C-reactive protein is an acute phase protection. The test is a solid phase
gold immunoassay for the detection of CRP. Quantitative CRP measurements have
been found to provide reliable early indication of postoperative inflammatory
complications if monitored on a daily basis. CRP is also predictive of clinical
cardiovascular disease.
     
READER:
 
The Target System Reader is designed to interpret selected membrane enzyme
immunoassays. The instrument is designed for laboratory, emergency room or field
use and requires only a few minutes to learn to operate. The reader permits more
precise, accurate readings of test results than visual interpretation.

 
MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


FIELD OF USE
 
Field of Use is defined as Diagnostic testing for any disease or medical
condition that can be transmitted by one human to another. The Field of Use
herewith does not include diagnostic or analytical testing within the Veterinary
and Livestock, Environmental Testing or any military, law enforcement,
bioterrorism or homeland security related industries.
Such testing to be done at the point of care, such point of care may include but
are not limited to places such as:



 
·
Hospitals
       
·
Emergency Medical Vehicle Care
       
·
Mobile Health Clinics
       
·
Schools
       
·
Government Agencies
       
·
Retail Drug Stores
       
·
Corporations
       
·
Hospices
       
·
Assisted Living and Nursing Homes
       
·
Home Health Care
       
·
Physician’s offices



MBS-Parallax Diagnostics, Inc
Modification of Assignment Agreement
September 2011
21

--------------------------------------------------------------------------------

 